Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 23, 2020

The Court of Appeals hereby passes the following order:

A20A0678. OSTA v. LU et al.

         This appeal is taken from an order distributing the proceeds of a sale of
distressed property conducted by a court-appointed receiver. The record shows,
however, that appellant Habib Osta accepted a check issued by the receiver for
$151,129.79, or his share of the proceeds (after paying the receiver’s costs and fees).
There is nothing in the record or the briefs to indicate that Osta did not utilize these
funds.


         An appellant who receives and utilizes a monetary award under a judgment is
estopped from prosecuting an appeal asserting the invalidity of that judgment. J & F
Car Care Service v. Russell Corp., 166 Ga. App. 888, 888 (305 SE2d 504) (1983).
“If a judgment is rendered in favor of a litigant which he thinks is too small, he may
either appeal and test such question or he may suppress any dissatisfaction and collect
the judgment. He can not do both.” (Citations omitted.) Id. This appeal is therefore
DISMISSED. Id. (dismissing appeal from a utilized award of damages).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/23/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.